Citation Nr: 0731065	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-25 963	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected myopericarditis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from June 25-July 24, 
1996.  He received an uncharacterized discharge due to 
pericarditis (reflecting military service of less than 180 
days and thus not qualifying for an honorable discharge).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision that 
continued the current 10 percent rating for the service-
connected myopericarditis.  

In May 2006 the Board remanded this issue to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.   The service-connected myopericarditis is manifested by 
occasional pain, fatigue and shortness of breath; he 
experiences some dyspnea, fatigue, angina, dizziness or 
syncope with a workload of 10 metabolic equivalents (METs).   

3.  The service-connected myopericarditis is not shown to be 
manifested by dyspnea, fatigue, angina, dizziness or syncope 
with a workload of 5 to 7 METs, nor is there evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram or X-ray study.  





CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected myopericarditis are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.104 
to include Diagnostic Code 7002 (1997).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The RO sent the veteran a letter in January 2004, prior to 
the rating decision on appeal, advising him that to show 
entitlement to a higher rating for the service-connected 
pericarditis the evidence must show that condition had 
increased in severity.  

The letter described the types of medical and lay evidence 
acceptable toward proving such an increase.  The veteran had 
ample opportunity to respond prior to the March 2004 rating 
decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the January 2004 letter, with a 
follow-up letter by the AMC in May 2006, satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The January 2004 letter advised the veteran that VA is 
responsible for getting relevant records in the custody of 
any Federal department or agency, including service records, 
VA treatment records, and records from other Federal agencies 
such as Social Security Administration records.  

The letter also stated that VA would make reasonable efforts 
to get evidence on the veteran's behalf from non-Federal 
entities if provided authorization to do so.  

The May 2006 AMC letter specifically asked the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If the evidence 
is in your possession, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  

Following the issue of the May 2006 AMC letter, which 
completed the requirements of the duty to assist and cured 
defects in previous notice, the veteran was afforded an 
opportunity to present information and/or evidence pertinent 
to the appeal before the issuance of the Supplemental 
Statement of the Case (SSOC) in June 2007.  

Neither in response to the documents cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The RO notified the veteran of all applicable rating formulae 
in the SOC of May 2001 and the SSOC listed above, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, which was 
done in the May 2006 AMC letter.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's complete service medical records (SMR) and his 
post-service VA medical records are in the claims file; the 
file also contains non-VA records from those medical 
providers identified by the veteran as having relevant 
documents.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claim is adjudicated.  

The veteran has been advised of his entitlement to a hearing 
before the RO and/or before the Board, but he has not 
requested such a hearing.  

The veteran has also been afforded appropriate VA medical 
examinations in support of his claim.  The veteran does not 
assert, and the evidence does not show, that his symptoms 
have become worse since his last VA medical examination in 
December 2006.  

Accordingly, remand for a new medical evaluation is unlikely 
to produce any benefit to the veteran while further delaying 
resolution of the claim.  Remands that would only result in 
imposing additional burdens on VA, with no benefit flowing to 
the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

The Board notes at this point that in conjunction with the 
most recent VA medical examination in December 2006 the 
veteran was scheduled for additional diagnostics 
(echocardiogram and exercise stress test) to be performed 
later that month.  However, the veteran failed without good 
cause to report for the echocardiogram and cancelled the 
stress test.  

When a claimant fails without good cause to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  
In this case, rather than deny the claim VA has adjudicated 
the claim based on the most current medical and lay evidence 
of record.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
herein decided.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Historically, the veteran was granted service connection for 
myopericarditis in a January 1997 rating decision.  The 
initial rating was 100 percent, effective July 25, 1996, to 
revert to 30 percent from February 1, 1997, to revert to 10 
percent from February 1, 2000.  This staged rating was per 
the criteria for DC 7000-7002 as in effect prior to January 
12, 1998.  

Following a VA examination in March 1997 the RO issued a 
September 1997 rating decision that continued the current 30 
percent rating.  The veteran did not appeal.

From January 12, 1998, the criteria of DC 7000-7002 are as 
follows:

A rating of 10 percent is assigned when a workload of greater 
than 7 metabolic equivalents (METs) but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness or 
syncope; or, when continuous medication is required.

A rating of 30 percent is assigned when a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness or syncope; or, when there is 
evidence of cardiac hypertrophy or dilation on electro-
cardiogram, echocardiogram or X-ray.  

A rating of 60 percent is assigned when there is more than 
one episode of acute congestive heart failure in the past 
year; or, when workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness or syncope; or, when there is left ventricular 
dysfunction with an ejection fraction of   
30 to 50 percent.  

A rating of 100 percent is assigned when there is chronic 
congestive heart failure; or, when workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness or syncope; 
or, when there is a left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  

After the veteran's rating was reduced to 10 percent, 
effective from February 1, 2000, he submitted a Notice of 
Disagreement (NOD) in March 2000 objecting to the reduction.  
The RO issued a Statement of the Case (SOC) in May 2001 that 
discussed both the old and new schedular rating criteria.  
The veteran did not submit a substantive appeal.  

The veteran submitted the instant request for rating in 
excess of 10 percent in December 2003.  

The veteran had a VA examination in February 2004 when he 
complained of having chest pain and discomfort brought on by 
moderate exertion, as well as occasional fatigue and 
dizziness.  He reported taking a nonsteroidal anti-
inflammatory medication for chest pain but denied shortness 
of breath.  

The veteran reported being fully functional in daily living, 
with the main problem being pain.  On examination, the 
veteran had a normal EKG and the heart was regular in rate 
and rhythm.  

The examiner stated that the veteran's disease was not 
coronary artery disease (CAD) or ischemic heart disease, but 
rather an inflammation of the pericardium, which could cause 
persistent symptoms such as pain long after the underlying 
condition resolves.  

The VA examiner stated that a stress test would be of no 
diagnostic value since the veteran did not have CAD or 
congestive heart failure; also, a fairly recent stress test 
in May 2000 had shown MET of 11 and it was very unlikely to 
expect the current MET to be any less.  

The veteran had a stress test a Kent County Memorial Hospital 
in February 2004 that showed 10.1 METS.  The stress test was 
discontinued after approximately 86 percent of the veteran's 
predicted maximum heart rate was reached due to chest pain, 
mid-sternal discomfort, fatigue and dizziness.  

Following the VA examination of February 2004, the RO issued 
the March 2004 rating decision on appeal, which continued the 
current 10 percent rating.

A September 2004 letter from a private physician states that 
the veteran had atypical chest pain and an abnormal stress 
test, notable for chest pain beginning before exercise even 
started and becoming more severe with exercise.  EKG showed 
trace pericardial effusion.  

The veteran's heart was regular in rate and rhythm on 
examination.  In summary, the veteran exhibited atypical 
chest pain likely due to recurrent pericarditis, to be 
treated with ibuprofen as needed for pain.  

The VA outpatient treatment notes dated in September-December 
2005 state that the veteran's private cardiologist had placed 
him on a nitroglycerine patch, but he had no active issues 
other than pain. A VA chest X-ray in December 2005 revealed 
no active cardiopulmonary disease.  

The veteran had a VA examination in December 2006 and 
reported having recent pain with overhead lifting, as well as 
fatigue.  He could accomplish tasks of daily living but would 
become short of breath after climbing one flight of stairs.  
The veteran was not currently on any pain medication, 
including over-the-counter products.  

On examination, the heart had regular rate and rhythm.  A 
Chest X-ray showed no active cardiopulmonary disease, and EKG 
showed normal sinus rhythm and non-specific T-wave 
abnormalities.  The examiner noted that echocardiogram from 
2004 had shown a trace of pericardial effusion.  

The examiner stated that the veteran's symptoms appeared to 
have actually resolved within the past year, as shown by the 
current absence of medication.  The examiner ordered an 
echocardiogram and stress tests, since the last such 
diagnostics were performed in 2004.  

The VA echocardiogram and stress test were scheduled for 
later in December 2006, but the veteran did not report for 
the echocardiogram and cancelled the scheduled stress test.  
When a claimant fails without good cause to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  See 38 C.F.R. § 
3.655(b).  

Because the veteran did not report for a current stress test, 
the Board looks to the most recent stress test in February 
2004, which showed 10.1 METs prior to termination of the 
test.   The higher 30 percent rating requires a workload of 5 
to 7 METs resulting in dyspnea, fatigue, angina, dizziness or 
syncope; the veteran's METs are clearly more consistent with 
the current 10 percent rating.  

Alternatively, the higher 30 percent rating may be assigned 
when there is evidence of cardiac hypertrophy or dilation on 
electro-cardiogram, echocardiogram or X-ray.  However, there 
is no such evidence in this case.  

Based on review of the medical evidence above, the Board 
finds that the criteria for a rating in excess of 10 percent 
are not met.

In addition to the medical evidence above, the Board has 
considered a January 2004 letter by an acquaintance, T.G., 
asserting that he had witnessed the veteran become short of 
breath on many occasions when performing physical labor, 
sometimes accompanied by cold sweats, nausea and vomiting.  

A layperson can certainly provide an eyewitness account of a 
veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, even giving full credence to 
T.G.'s observations as a witness, nothing therein 
demonstrates entitlement to the higher rating.  

The Board has also considered the veteran's own assertions 
regarding his symptoms, both to the various medical providers 
of record and in his correspondence to VA.  A layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Even 
giving full credence to the veteran's assertions, nothing 
therein demonstrates entitlement to the higher schedular 
rating.  

Accordingly, based on review of the medical and lay evidence 
of record, the Board finds that the claim for a rating in 
excess of 10 percent for the service-connected 
myopericarditis must be denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt rule does not apply.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  



ORDER

An increased evaluation in excess of 10 percent for the 
service-connected myopericarditis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law 
Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


